Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
The information disclosure statement (IDS) submitted on 03/03/2021 has been considered by the examiner and initialed copy of the IDS is included with the mailing of this office action. 
Claims 28 and 35-40 stand allowed pursuant to the previous notice of allowance dated 02/24/2021.

	Below is a reiteration of the allowability notice dated 02/24/2021:
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No(s): 9233077 and 9173851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This action is in response papers filed 11/16/2020 in which claims 1-27 and 29-34 were canceled; and claim 35 was amended. All the amendments have been thoroughly reviewed and entered. Claims 28 and 35-40 are under examination.

Declaration under 37 § C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed 11/16/2020 is considered and sufficient to overcome the rejection of claims 28 and 35-40 under 35 U.S.C 103(a) as being unpatentable over Ullah, Dohil, Baer, EMEA and Felton. The Declaration provided by Christopher Rubino and evidence from Exhibit B provided therein showed that the pharmacokinetic profile of the instantly claimed delayed-release cysteamine beads was unexpected and markedly different from the pharmacokinetic profile of the dosage from Figure 6 of Dohil despite both dosage forms contained cysteamine as the active ingredient and the same Eudragit® L30 D-55 enteric coating material. This evidence of unexpected pharmacokinetic profile of the claimed invention when compared to the prior art is persuasive to obviate the 103 rejection of record. 

Withdrawn Rejections
The rejection of claims 28, 35, 37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, upon further consideration and in view of amendment to claim 35.
The rejection of claims 28 and 35-40 under 35 U.S.C. 103 as being unpatentable over Ullah et al (28 June 2001; US 2001/0005716 A1) in view of Dohil (19 March 2009; US 2009/0076166 A1), and as motivated by Baer et al (23 February 2012; US 2012/0045506 A1), EMEA (2004; “Cystagon, INN-Mercaptamine bitartrate.” Retrieved on 16 August 2017. Retrieved from the internet <URL: http://www.ema.europa.eu/docs/en_GB/document_library/EPAR_-Remington: Essentials of Pharmaceutics. Philadelphia: Philadelphia College of Pharmacy, Chp. 2, 4, 6, 30, 31 and 32), is withdrawn, in view of the evidence of unexpected results in the Declaration under 37 CFR 1.132 filed 11/16/2020.
The rejection of claims 28 and 35-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9233077, is withdrawn, in view of terminal disclaimer filed 11/16/2020.
	The rejection of claims 28 and 35-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9173851, is withdrawn, in view of terminal disclaimer filed 11/16/2020. 



REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The claimed invention is drawn to:
		A method of preparing a pharmaceutical dosage form comprising delayed-release 	cysteamine beads, the beads comprising: 
	(i) a core particle comprising a mixture of cysteamine bitartrate and a binder, and 
	(ii) an enteric membrane surrounding the core particle; wherein the beads have a distribution of particle sizes in a range of about 0.7 mm to about 2.8 mm; 
	wherein the enteric membrane begins to dissolve within a pH range of about 4.5 to about 6.5; 
	wherein the enteric membrane is present in an amount in a range of about 25% to about 35% by weight, based on the weight of the core particles; and 
	wherein the pharmaceutical dosage form, upon administration in a capsule to fasted healthy normal subjects at 600 mg free cysteamine base, provides: (a) a mean Cmax upon oral dosing in a range of 2.3±0.6 mg/L or in a range of 80% to 125% thereof; and (b) a mean AUC (0-inf_D) upon oral dosing in a range of 0.84±0.19 min*mg/L/mg or in a range of 80% to 125% thereof, 


The closest applied prior arts include Ullah et al (US 2001/0005716) and Dohil et al (US 2009/0076166). Ullah teaches enteric coated pharmaceutical composition in the form of beadlets comprising a medicament with release properties at pH greater than 4.5. The beadlets containing the medicament are coated with Eudragit® L-30D-55. The beadlets has a diameter of from about 0.5 mm to about 5 mm (abstract; [0017], [0018], [0030], [0034] and [0035]). Dohil teaches an oral formulation comprising enterically coated cysteamine and excipients. The enteric coating material dissolves at pH about 4.5 to 5.5 (i.e., Eudragit® L30D) ([0033]-[0049]).
In the Remarks filed 11/16/2020, Applicant argues that claimed delayed-release cysteamine beads exhibited a surprising and unexpected pharmacokinetic profile which prolonged cysteamine plasma levels that are effective to suppress white blood cell cystine levels to therapeutic levels for 12 hours in cystinosis patient, when compared to the pharmacokinetic profile of the enteric coated cysteamine capsule form shown in Figure 6 of the Dohil reference, where both Dohil and the claimed invention are administered to cystinosis patients twice a day, every twelve hours and are therapeutically effective. This unexpected pharmacokinetic profile from the claimed invention is illustrated in "Exhibit B” and described in detailed in the Declaration under 37 CFR 1.132 filed 11/16/2020.
	After further search and consideration, Applicant’s arguments and evidence of unexpected results provided in the Declaration under 37 CFR 1.132 are persuasive and sufficient to obviate the 103 rejection of record over Ullah in view of Dohil, Baer, EMEA 
	As a result, claims 28 and 35-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 28 and 35-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613